NANOPOROUS CARBON AS HOST MATERIAL FOR SODIUM
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.

Response to Amendment
In response to communication filed on 3/7/2022:
Claims 1, 3, 5, 7, and 8 have been amended; claim 2 has been canceled. Claim 9 has been added. No new matter has been entered.
Previous rejections have been withdrawn due to amendment.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot based on grounds of new amendment necessitated by amendment.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zou et al. (J. Electrochem. Soc., 164, A1431, (2017)).
Regarding claim 1, Zou et al. teach a nanoporous carbon intercalation anode for a sodium- ion battery (Abstract discloses a porous carbon material for a sodium ion battery anode. Further, under Results and Discussion and fig. 1f, the pores are nanoscale with a diameter of 1.06 nm.), comprising a nanoporous carbon deposited on a current collector (Experimental: Preparation of SPLC and Half-cell preparation and performance test disclose the carbon material is deposited on a copper foil which serves as a current conductor.), wherein the nanoporous carbon comprises a plurality graphene sheet stacks having an interplanar spacing qreater than 3.7 Angstroms (Results and Discussion: Structure and composition characterization discloses the porous carbon is composed of crystalline planes of graphite and an interlayer spacing of graphitic layers was calculated to be 0.39 nm or 3.9 Å.) such that sodium ions can be inserted into the interplanar spacing of the graphene sheet stacks (Results and Discussion: Structure and composition characterization discloses the interlayer spacing needs to be large enough to intercalate sodium ions.)
While Zou et al. teach the porous carbon is composed of a plurality of graphene sheet stacks, they do not disclose the sheet stacks are randomly oriented.
However, one of ordinary skill in the art would understand that sets of graphene sheet stacks would not be in the same order due to kinetic theory. 
MPEP 2112.01    Composition, Product, and Apparatus Claims 
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 9, Zou et al. teach the nanoporous carbon intercalation anode of claim 1, further comprising means for applying a positive potential to the nanoporous carbon intercalation anode, whereby sodium ions are inserted into the interplanar spacing of the graphene sheet stacks and stored as sodium ions in the nanoporous carbon (Figs. 4a and 4b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (J. Electrochem. Soc., 164, A1431, (2017)) as applied to claim 1 above, and further in view of Limmer et al. (ECS Transactions, 28.
Regarding claim 3, Zou et al. teach the nanoporous carbon intercalation anode of claim 1. However, they do not teach wherein the nanoporous carbon has a density of between 0.6 and 2.0 g/cm3.
Limmer et al. teach the use of a nanoporous carbon for use in alkaline battery applications (Abstract) having  a density between 0.6 and 2.0 g/cm3 (Experimental details discloses 1 g/cm3.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the nanoporous carbon of Zou with that of Limmer in order to increase interlayer spacing of the carbon.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (J. Electrochem. Soc., 164, A1431, (2017)) as applied to claim 1 above, and further in view of Stevens et al. (J. Electrochem. Soc., 148, A803, (2001).)
Regarding claim 5, Zou et al. teach the nanoporous carbon intercalation anode of claim 1. However, they do not teach wherein the sodium-ion battery comprises a thin film battery.
Stevens et al. teach a nanoporous carbon anode for a sodium ion battery (Abstract) wherein thin film electrodes were prepared by coating a slurry of the carbon powder onto copper foil.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Zou with Stevens in order to increase capacity.

Allowable Subject Matter
Claims 7 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claims 7 and 8 are not taught in the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729